DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/29/2021 have been entered. 

This communication is a notice of allowability in response to Remarks and Amendments filed on 3/29/2021, in addition to the received Examiner Amendment on 5/14/2021.  Claims 1-4, 7-15, and 18-19 are allowed.


					Response to Amendment
The amendment filed on 3/29/2021 cancelled no claim.  Claim 17 was previously cancelled.  No new claims are added. Claims 1, 11, 18 have been amended.  The Examiner Amendment submitted on 5/14/2021 cancelled claim 5-6, 16, and 20, further amended claim 1, 11, 18.  Therefore, claims 1-4, 7-15, and 18-19 are examined and allowed.                



Interview Summary
A telephone interview was conducted with Applicant's representative, Mr. Joseph Mehrle on 5/14/2021.  Potential claim amendment and clarification to overcome Alice 101 and 103 rejections were discussed and it was agreed upon the condition for allowance with an Examiner Amendment. 


Allowable Subject Matter
Claims 1-4, 7-15, and 18-19 are deemed to be allowed in light of the amendment and argument filed on 3/29/2021, and Examiner Amendment submitted on 5/14/2021.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


IN THE CLAIMS
	Please amend the claims as follows:
1.	(Proposed Examiner Amendment) A method, comprising:	providing executable instructions from a non-transitory computer-readable storage medium to a processor of a cloud device of a cloud processing environment causing the processor to perform operations comprising:
receiving a device identifier for a consumer-operated device along with order details for an order placed by a consumer on a kiosk through a kiosk interface over a wide-area network (WAN), wherein receiving further includes receiving the device identifier and the order details in real time from the kiosk after provided through the kiosk interface on the kiosk by the consumer, wherein order details for the order are provided by the customer through an existing interface of the kiosk while the device identifier is provided through an enhanced kiosk interface representing the kiosk interface, and wherein the kiosk interface obtains the order details from the existing kiosk interface after receiving the device identifier;	obtaining a status updated from an enterprise ordering system for the order, wherein obtaining further includes obtaining the status in real time as entered by staff into an enterprise ordering system interface of the enterprise ordering system, wherein ordering further includes matching the status with the order details and obtaining the device identifier;	providing the status to the consumer-operated device in real-time using the device identifier, generating a link having instructions using the device identifier and the order details, and providing the link with the status, wherein providing further includes sending the status as a Short Messaging System (SMS) text message to the consumer-operated device, and wherein sending the status further includes embedding the link as a Uniform Resource Locator (URL) link within the SMS text message, causing a dynamically rendering of a web page when activated that provides the order details and the status;	rendering the [[a]] web page on the consumer-operated device based on activation of the link to the order that is activated on the consumer-operated device by the consumer using the instructions in the link and providing two-way communications with respect to the order to both the consumer via the consumer-operated device and the staff via the enterprise ordering system through the web page;	acquiring changes to the order details as received from the consumer through the web page of the consumer-operated device and communicating the changes to the enterprise ordering system;	personalizing subsequent orders received from the consumer-operated device based on entry of the device identifier without obtaining an identity for the consumer and without having to disclose the identity to the enterprise ordering system;	updating a loyalty account with the order details through a loyalty system 

2.	(Original)  The method of claim 1, wherein receiving further includes obtaining the device identifier as a phone number for the consumer-operated device that is a mobile phone.

3.	(Previously Presented) The method of claim 1, wherein receiving creating an anonymous profile for the device identifier based at least in part on the order details that allows the identity of the consumer to remain anonymous.

4.	(Original)  The method of claim 1, wherein receiving further includes identifying an existing profile for the consumer based on the device identifier and updating the existing profile based at least in part on the order details.

5.—6.	(Proposed Examiner Cancelation).

7.	(Proposed Examiner Amendment)  The method of claim 1, 

8.	(Previously Presented) The method of claim 1, wherein providing further includes sending a push notification to an operating system of the consumer-operated device causing an enterprise application to initiate on the consumer-operated device and providing the status as an API message to the enterprise application.

9.	(Previously Presented) The method of claim 1, wherein providing further includes sending an inducement message to the consumer-operated device after the order is picked up by the consumer offering an inducement for the consumer to register the identity of the consumer and the device identifier with the loyalty system.

10.	(Previously Presented) The method of claim 1 further comprising, sending, by the executable instructions, the order details as a subsequent message to the consumer-operated device when the consumer provides the device identifier for a subsequent order at a later time using the kiosk.


acting as an intermediary for communications among a kiosk operated by a consumer, a consumer-operated device operated by the consumer, and an enterprise ordering system operated by staff wherein acting as the intermediary for the kiosk further includes providing an enhanced kiosk interface to the kiosk for obtaining a device identifier for consumer-operated device and for obtaining order details for an order obtained by an existing kiosk interface of the kiosk from the consumer during an order;	linking the device identifier with the consumer-operated device provided by the consumer on the kiosk and an order identifier for the the order details for the order, and providing the link with the notification, wherein sending further includes sending the notification with the link embedded in the notification as a Short Messaging System (SMS) text to the device identifier, and wherein sending the notification further includes embedding the link as a Uniform Resource Locator (URL) link in the SMS text message, causing a dynamically rendering of a web page when activated that provides the notification;	rendering the [[a]] web page on the consumer-operated device based on activation of the link to the order that is activated on the consumer-operated device by the consumer using the instructions and providing two-way communications with respect to the order to both the consumer and the staff through the web page;	acquiring changes to the order as received from the consumer through the web page of the consumer-operated device and communicating the changes to the enterprise ordering system;	personalizing subsequent orders received from the consumer-operated device based on entry of the device identifier without obtaining an identity for the consumer and without having to disclose the identity to the enterprise ordering system;	updating a loyalty account with the order details through a loyalty system when the device identifier for the consumer is associated with the loyalty account of the loyalty system by processing an Application Programming Interface (API), 

12.	(Original)  The method of claim 11, wherein linking further includes linking the device identifier to a pre-existing anonymous profile for the device identifier that lacks any specific identity details for the consumer.

13.	(Original)  The method of claim 12, wherein linking further includes sending customization information to the consumer-operated device using the device identifier based on the pre-existing anonymous profile associated with previous orders linked to the device identifier during the order.

14.	(Original)  The method of claim 11, wherein linking further includes linking the device identifier to an existing profile for the consumer when the device identifier is identified in the existing profile for the consumer.

15.	(Original)  The method of claim 14, wherein linking further includes sending customization information to the consumer-operated device using the device identifier based on the existing profile associated with previous orders linked to the consumer during the order.

16.—17.	(Proposed Examiner Cancelation).

18.	(Proposed Examiner Amendment) A system, comprising:	a server having a processor and a non-transitory computer-readable storage medium;	the non-transitory computer-readable storage medium comprising executable instructions ;	a kiosk; and	the executable instructions executed by the processor of a cloud device from the non-transitory computer-readable storage medium within a cloud processing environment causes the processor to perform operations comprising:
receiving a device identifier for a consumer-operated device from an enhanced kiosk interface of the kiosk during an order placed by a consumer while the consumer interacts with an existing interface of the kiosk to place the order at the kiosk and receiving from the enhanced kiosk interface a consumer-operated device identifier for the consumer-operated device and receiving an order identifier for the order that is generated by an enterprise ordering system and provided by the existing kiosk interface of the kiosk;	sending a status updated from an enterprise ordering system for the order , wherein sending further includes sending the status as a Short Messaging System (SMS) text to the device identifier, and wherein sending further includes providing the embedded link as a Uniform Resource Locator (URL) link within the SMS text message, causing a dynamically rendering of a web page when activated that provides the the status;	rendering the [[a]] web page on the consumer-operated device based on activation of the link to the order that is activated on the consumer-operated device by the consumer using the instructions and provide two-way communications with respect to the order to both the consumer and the staff through the web page;	acquiring changes to the order as received from the consumer through the web page of the consumer-operated device and communicating the changes to the enterprise ordering system;	personalizing subsequent orders received from the consumer-operated device based on entry of the device identifier without obtaining an identity for the consumer and without having to disclose the identity to the enterprise ordering system;	updating a loyalty account with the order details through a loyalty system when the device identifier for the consumer is associated with the loyalty account of the loyalty system by processing an Application Programming Interface (API), interacting with the loyalty system, and identifying available loyalty points from the loyalty account; and	processing a payment for the order when the device identifier is associated with the loyalty account and allowing a partial payment for the order to be processed using the available loyalty points associated with the loyalty account;
wherein the status is a Short Messaging System (SMS) text message having the link to the web page having the status and the order details for the order and accessible on the consumer-operated device when the link is activated by the consumer within the SMS text message.

19.	(Original)  The system of claim 18, wherein the kiosk is a different device from the consumer-operated device.

20.	(Proposed Examiner Cancelation).


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on 3/29/2021 and Examiner Amendment submitted on 5/14/2021 are deemed to be persuasive as the combination of elements, the claim as a whole, recite specific entities that provide the device identifier, the order details, and the status and provide a specific mechanism by which the status is communicated and linked, and independently delivered to a consumer device, while the enterprise ordering system does not need a connection to the consumer device, which is meaningful, unconventional, and thus integrated in a practical application in computer-related technology to overcome Alice 101 rejection.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    Additionally, upon further search, and for the reasons presented by Applicant, claims 1-4, 7-15, and 18-19 are deemed to be allowable over the prior art of record.


The invention is about integration services to customers for orders via a kiosk of an enterprise without such services being required of the enterprise. The ordering is integrated with a cloud processing environment to provide enhanced order tracking, management, loyalty, and payment processing, and which does not require the enterprise itself to provide such enhanced features via the kiosk of the enterprise. The enterprise ordering system does not need a connection to the consumer device. The entities or devices are providing the different components and how such 

The closest prior art either cited or referenced pertinent to applicant’s disclosure: 
Wasserman et al. (US 2013/0317993),                  
Spriestersbach et al. (US 2003/0148775), 
Nuzum et al. (U.S. 2009/0048916),
Salmon et al. (U.S. 2015/0149272), and
Hartman et al. (US 2013/0085896).

     Specifically, amended claim 1, recites, 
receiving a device identifier for a consumer-operated device along with order details for an order placed by a consumer on a kiosk through a kiosk interface over a wide-area network (WAN), wherein receiving further includes receiving the device identifier and the order details in real time from the kiosk after provided through the kiosk interface on the kiosk by the consumer, wherein order details for the order are provided by the customer through an existing interface of the kiosk while the device identifier is provided through an enhanced kiosk interface representing the kiosk interface, and wherein the kiosk interface obtains the order details from the existing kiosk interface after receiving the device identifier;
providing the status to the consumer-operated device in real-time using the device identifier, generating a link having instructions using the device identifier and the order details, and providing the link with the status, wherein providing further includes sending the status as a Short Messaging System (SMS) text message to the consumer-operated device, and wherein sending the status further includes embedding the link as a Uniform Resource Locator (URL) link within the SMS text message, causing a dynamically rendering of a web page when activated that provides the order details and the status;


The closest prior art found of record, the combination of Wasserman et al. (US 2013/0317993) and Spriestersbach et al. (US 2003/0148775), neither teach the above features as recited in in independent claim 1.                    

Wasserman discusses a link that is generated having an identifier generated by the server at the start of a customer service interaction such that it ties a phone session to the consumer phone when the consumer provides a phone number on a call with an agent.  Thus, the customer provides order identifier.
Wasserman does not neither receive the order identifier directly from the kiosk on behalf of the customer nor suggest "generating a link with embedded instructions that are generated based on a device identifier and order details”.
Spriestersbach is directed to dynamically updating a user's interface based on the location of a user's device.  Spriestersbach teaches rolling up entries a user makes in 

Nuzum teaches conducting the transactions using a mobile device at a POS terminal.  In response to receiving a customer ID from the mobile device, a loyalty server provides the monetary value of loyalty points.  The customer may use the mobile device to redeem those points and have the value transferred into a financial account.

Salmon teaches using an authorization messaging system for payment processing to communicate, in real time during authorization of a payment transaction, loyalty reward information, such as reward balance and conversion rate between a loyalty currency and a payment currency.

The combined teachings do not neither show or suggest an enhanced kiosk interface that provides a device identifier while an existing kiosk interface obtains the order details from the customer to provide integration services to customers for orders via a kiosk of an enterprise without such services being required of the enterprise, nor providing the different components and how such information/ordering details is linked integrated for consumer notification, rendering of a web page on the consumer device and providing two-way communication between the consumer and the staff of the enterprise that is preparing the order through the web page, and independently delivered to a consumer device.  




After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 
                   
“IMPROVEMENT OF SERVICE QUALITY BY USING
UBIQUITOUS COMPUTING IN HOSPITALITY”, by Ebru Gökalp, P. Erhan Eren, in Eighth Mediterranean Conference on Information Systems, Verona 2014,                         Summer 9-4-2014, pp. 1-12, (hereinafter, Gökalp).

While Gökalp discloses collecting data such as real-time consumption, replenishment time, real-time stock levels, and service time and waiting time in the queue through the integrated framework, for example, smart mini-bars reduce inventory levels of the drinks based on actual consumption, and trigger automatic ordering, to lower down the 
however, Gökalp is silent about the claimed arrangement preceding between  integration services to customers for orders via a kiosk of an enterprise without such services being required of the enterprise, and the ordering is integrated with a cloud processing environment to provide order tracking, management, loyalty, and payment processing.


None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application to one of ordinary skill in the art at or before the time it was filed. Claims 11, 18 recite similar limitations to claim 1. Dependent claims 2-4, 7-10 (of claim 1), 12-15 (of claim 11), 19 (of claim 18), incorporate the limitations of their parent claim, and are allowable for at least the same rationale.

As such, claims 1-4, 7-15, and 18-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
                                            

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681